DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sopher (US Patent 10368654).
Regarding claim 1, Sopher teaches a bedding ensemble for preventing untucking from a mattress, comprising: a comforter (Figure 9; 170) assembly, comprising: a comforter having a head end opposite a foot end, said comforter further having a top side opposite an underside; and an elastomeric (Column 10; lines 52-67) comforter anchor portion (Figure 9; 116A, 116B) attached to the underside of the comforter, said elastomeric anchor portion operable to securely attach to a mattress (Figure 9; 114 attaches anchor portion to mattress); and a top sheet (Figure 9; 130), comprising: a flat portion (Figure 9; where 134 is marked), said flat portion operable to extend across a head end of a mattress, said flat portion further operable to extend down sides of a head end of a mattress (See Figures 1a-1c); and an elastomeric top sheet anchor portion attached to the flat portion (Figure 6 shows that the retention element is also on the foot end of the bed and attaches to the top sheet 130, this foot portion panel is the top sheet anchor portion, see also Column 15; lines 4-7), said elastomeric anchor portion operable to securely attach to a foot end of a mattress.
Regarding claim 2, Sopher teaches the elastomeric top sheet anchor portion is operable to envelope a portion of a periphery of a mattress (Figure 9; 116a, 116b, and Figure 6 foot end portion as shown).
Regarding claim 3, Sopher teaches the elastomeric comforter anchor portion is operable to envelope a portion of a periphery of a mattress  (Figure 9; 116a, 116b, as shown).
Regarding claim 5, Sopher teaches a fitted sheet having a top portion and an elastomeric fitted sheet portion, said elastomeric fitted sheet portion extending around the periphery of the top portion, said elastomeric fitted sheet portion operable to securely attach to a mattress (In Column 1; lines 31-41, a fitted sheet is discussed, thus it is expected a fitted sheet would go on the mattress).
Regarding claim 6, Sopher teaches a comforter assembly for preventing untucking from a mattress, comprising: a comforter (Figure 9; 170) having a head end opposite a foot end, said comforter further having a top side opposite an underside; and an elastomeric (Column 10; lines 52-67) comforter anchor portion (Figure 9; 116a, 116b) attached to the underside of the comforter, said elastomeric comforter anchor portion operable to securely attach to a mattress.
Regarding claim 7, Sopher teaches the elastomeric comforter anchor portion is attached to the comforter at the foot end (Figure 6; bottom 162 as shown and Column 15; lines 4-7).
Regarding claim 8, Sopher teaches the elastomeric comforter anchor portion is operable to envelope a portion of a periphery of a mattress (Figure 9; 116a, 116b, as shown).
Regarding claim 11, Sopher teaches the elastomeric comforter anchor portion is attached to the comforter by buttons (Column 2; lines 10-14).
Regarding claim 12, Sopher teaches the elastomeric comforter anchor portion is attached to the comforter by hook and loop fasteners (Column 2; lines 10-14).
Regarding claim 13, Sopher teaches the elastomeric comforter anchor portion is attached to the comforter by a zipper (Column 2; lines 10-14).
Regarding claim 14, Sopher teaches a top sheet (Figure 9; 130) for preventing untucking from a mattress, said mattress having a head end opposite a foot end, comprising: a flat portion (Figure 9; where 134 is marked), said flat portion operable to extend across a head end of a mattress, said flat portion further operable to extend down sides of a head end of a mattress (See Figures 1a-1c); and an elastomeric  (Column 10; lines 52-67) top sheet anchor portion  (Figure 6 shows that the retention element is also on the foot end of the bed and attaches to the top sheet 130, this foot portion panel is the top sheet anchor portion, see also Column 15; lines 4-7) attached to the flat portion, said elastomeric anchor portion operable to securely attach to a foot end of a mattress.
Regarding claim 15, Sopher teaches the elastomeric top sheet anchor portion is operable to envelope a portion of a periphery of a mattress (Figure 9; 116a, 116b, and Figure 6 foot end portion as shown).
Regarding claim 18, Sopher teaches the elastomeric top sheet anchor portion is attached to the flat portion of the top sheet by buttons (Column 2; lines 10-14).
Regarding claim 19, Sopher teaches the elastomeric top sheet anchor portion is attached to the flat portion of the top sheet by hook and loop fasteners (Column 2; lines 10-14).
Regarding claim 20, Sopher teaches the elastomeric top sheet anchor portion is attached to the flat portion of the top sheet by a zipper (Column 2; lines 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is alternately rejected and claims 4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sopher (US Patent 10368654) in view of Serafini (US Patent 11064825).
Regarding claim 1, Sopher teaches a bedding ensemble for preventing untucking from a mattress, comprising: a comforter (Figure 9; 170) assembly, comprising: a comforter having a head end opposite a foot end, said comforter further having a top side opposite an underside; and an elastomeric (Column 10; lines 52-67) comforter anchor portion (Figure 9; 116A, 116B and end portion shown in Figure 6) attached to the underside of the comforter, said elastomeric anchor portion operable to securely attach to a mattress (Figure 9; 114 attaches anchor portion to mattress); and a top sheet (Figure 9; 130), comprising: a flat portion (Figure 9; where 134 is marked), said flat portion operable to extend across a head end of a mattress, said flat portion further operable to extend down sides of a head end of a mattress (See Figures 1a-1c). Serafini teaches and an elastomeric (Figure 13; 1330) top sheet anchor portion attached to the flat portion (Figure 13; 1365), said elastomeric anchor portion operable to securely attach to a foot end of a mattress. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top sheet of Sopher to include a separate elastomeric anchor portion in order to allow the top sheet to quickly be attached and detached from the mattress without the full retention skirt and comforter. 
Regarding claim 4, Sopher does not teach the elastomeric comforter anchor portion is operable to envelope the elastomeric top sheet anchor portion and a mattress when the top sheet is securely attached to a mattress. Serafini teaches the elastomeric comforter anchor portion is operable to envelope the elastomeric top sheet anchor portion and a mattress when the top sheet is securely attached to a mattress (Figure 13; 1365, when applied to the mattress of Sopher, the retention skirt would envelope the entire longitudinal sides and foot end of the mattress including the top sheet retention portion). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top sheet of Sopher to include a separate elastomeric anchor portion in order to allow the top sheet to quickly be attached and detached from the mattress without the full retention skirt and comforter.
Regarding claim 10, Sopher does not teach the elastomeric comforter anchor portion is attached to the comforter by a seam. Serafini teaches the elastomeric comforter anchor portion is attached to the comforter by a seam (Figure 13 shows an anchor portion of a bedding item (1365) attached directly to the item (1360) by a seam (between them, unnumbered)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the buttons of Sopher to be a seam in order to keep all the bedding portions continuously connected and prevent accidental detachment of fasteners. 
Regarding claim 17, Sopher does not teach the elastomeric top sheet anchor portion is attached to the flat portion of the comforter by a seam. Serafini teaches the elastomeric top sheet anchor portion is attached to the flat portion of the comforter by a seam  (Figure 13 shows an anchor portion of a bedding item (1365) attached directly to the item (1360) by a seam (between them, unnumbered)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the buttons of Sopher to be a seam in order to keep all the bedding portions continuously connected and prevent accidental detachment of fasteners.
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sopher (US Patent 10368654) in view of Sturgeon (US Patent 10610034).
Regarding claim 9, Sopher does not teach the elastomeric comforter anchor portion is a strap. Sturgeon teaches the elastomeric comforter anchor portion is a strap (Figure 3; at 220/120). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the anchor portions of Sopher to be straps in order to save on materials. 
Regarding claim 16, Sopher does not teach the elastomeric top sheet anchor portion is a strap. Sturgeon teaches the elastomeric top sheet anchor portion is a strap (Figure 3; at 220/120). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the anchor portions of Sopher to be straps in order to save on materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619